—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 3, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree and criminally using drug paraphernalia, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and one year, respectively, unanimously affirmed.
The court properly exercised its discretion in admitting a portion of defendant’s postarrest statement into evidence despite his objection as to its relevance. The relevance of the challenged evidence to the credibility of defendant, who testified at trial, outweighed the minimal potential for prejudice (see People v Scarola, 71 NY2d 769, 777).
The court also properly exercised its discretion by denying defendant’s request for an adverse inference charge with regard to the erasure of a videotape which showed defendant on a subway platform for less than two seconds, acting lawfully. The tape had little or no value to the defense, there was no bad faith on the part of the People, and defense counsel was fully able to pursue the matter on cross-examination and in summation (see People v Kelly, 62 NY2d 516).
We perceive no basis for reducing the sentence. Concur— Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.